ACCEPTED
                                                                                                   04-15-00383-CV
                                                                                       FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                                              6/30/2015 4:47:40 PM
                                                                                                    KEITH HOTTLE
                                                                                                            CLERK

                                      NO. 04-15-00383-CV

IN Re                                         §       IN THE COURT OF APPEALS
                                              §                            FILED IN
                                                                    4th COURT OF APPEALS
HATTIE POOLE                                  §       FOURTH JUDICIALSAN
                                                                       DISTRICT
                                                                          ANTONIO, TEXAS
                                              §                     06/30/2015 4:47:40 PM
APPELLANT                                     §       SAN ANTONIO, TEXAS
                                                                        KEITH E. HOTTLE
                                                                             Clerk


             CROSS -APPELLANT'S MOTION FOR EXTENSION OF TIME
                         TO FILE NOTICE OF APPEAL

TO THE HONORABLE JUSTICES OF SAID COURT:

        NOW COMES CROSS-APPELLANT, HATTIE POOLE, by an through her duly

appointed Attorney ad Litem CARMEN SAMANIEGO, and hereby files this motion asking the

Court to extend the time for filing Cross-Appellant's brief in this cause.

           1. The case is on appeal from the Bexar County Probate Court, Number One, Bexar

               County, Texas.

           2. A Notice of Appeal was already filed on behalf of the Appellant through her

               chosen private attorney.

           3. This attorney ad litem is filing a Notice to Appeal in order to preserve the rights

               of HATTIE POOLE and to ensure access to the appeals process.

           4. This Court has the power to extend the time to file a notice of appeal if,

               within fifteen days after the deadline for filing the notice of appeal, the

               appealing party (a) files the notice of appeal in the trial court; and (b) files a

               motion for extension of time in this Court that complies with Rule 10.5(b)

               of the Texas Rules of Appellate Procedure. Tex. R. App. P. 26.3. A motion

               for extension of time under Texas Rule of Appellate Procedure is implied


MOTION TO EXTEND TIME                                                                  Page 1 of 3
              when a party acting in good faith files its notice of appeal within the 15-day

              period in which the appellant would have been entitled to move to extend

              the filing deadline. Verbugt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

          5. Rule 10.5(b) of the Texas Rules of Appellate Procedure requires an

              appellant seeking an extension of time to explain, inter alia, “the facts

              relied on to reasonably explain the need for an extension.” Tex. R. App. P.

              10.5(b)(1)(C). There is an open question as to whether it is requisite for the

              attorney ad litem to represent the Appellant on her appeal of an

              interlocutory order sustaining a motion to show authority.

                                          Respectfully submitted,



                                          _____________/S___________
                                          CARMEN SAMANIEGO
                                          Attorney at Law
                                          Tex. State Bar: 24027951
                                          8100 Broadway, Suite 105
                                          San Antonio, Texas 78209
                                          Tel: 210/802-4888
                                          Fax: 888/224-3924
                                          attorneycarmen@me.com
                                          ATTORNEY AD LITEM FOR APPELLANT




MOTION TO EXTEND TIME                                                              Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion for Extension of Time was served

this the 30th day of June 2015, in accordance with Rule 21a, Tex. R. Civ. P. upon the following

person(s):



                                           __________/S/___________
                                           CARMEN SAMANIEGO,
                                           Attorney ad Litem on behalf of HATTIE POOLE

Teresa Christian
Tx. State Bar No. 24052879
THE CHRISTIAN LAW FIRM, PLLC
22211 IH 10 WEST, SUITE 1206
San Antonio, Texas 78257
Tel: 210/501-0722
Fax: 888/511-2049
Teresa@thechristianlawfirm.com

Mr. Bill Leighner
Cavaretta, Katona & Francis, PLLC
One Riverwalk Place
700 N. St. Mary’s Street, Suite 1500
San Antonio, Texas 78205
Attorney for Jeff Poole

Mr. Robert E. Golden
Golden Law, P.C.
Pacific Plaza, Suite 611
14100 San Pedro Avenue
San Antonio, Texas 78232-4363
Attorney for Ben Marek

Mr. Ricky J. Poole
Law Offices of Ricky J. Poole
8000 I.H. 10 West, Suite 1600
San Antonio, Texas 78230



MOTION TO EXTEND TIME                                                                Page 3 of 3